
	

113 HR 5300 IH: The EPA Regulatory Domestic Benefit Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5300
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mrs. Wagner (for herself, Mr. Luetkemeyer, Mr. Long, Mr. Smith of Missouri, Mrs. Capito, Mr. McKinley, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to primarily consider, and to
			 separately report, the domestic benefits of any rule that addresses
			 emissions of carbon dioxide from any existing source or new source that is
			 an electric utility generating unit, in any such rule, and in the
			 regulatory impact analysis for such rule, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the The EPA Regulatory Domestic Benefit Act of 2014.
		2.Rules addressing carbon dioxide emissions from electric utility generating units
			(a) Consideration of domestic benefitsThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any
			 proposed or final rule addressing emissions of carbon dioxide from any new
			 source or existing source that is an electric utility generating unit
			 unless the Administrator in such rule, and in the regulatory impact
			 analysis for such rule—
				(1)includes an analysis and an estimate of any domestic benefits of such rule that are reported
			 separately from any analysis or estimate of the global benefits of such
			 rule;
				(2)primarily considers the domestic benefits of such rule as opposed to the global benefits of such
			 rule; and
				(3)includes an estimate of the difference between monetized benefits and costs of such rule that is
			 based on analyses and estimates of domestic benefits and domestic costs.
				(b)Nullification of proposed rulesThe following rules of the Environmental Protection Agency shall have no force or effect and shall
			 be treated as if such rules had never been issued:
				(1)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility
			 Generating Units published at 79 Fed. Reg. 1430 (January 8, 2014).
				(2)The proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating
			 Units published at 79 Fed. Reg. 34830 (June 18, 2014).
				(c)DefinitionsIn this Act:
				(1)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
				(2)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
				
